Locher, J.,
concurring in judgment only and dissenting in part. I concur in the judgment only because there is some evidence to support the commission’s determination. However, I do not agree with today’s decision to overrule State, ex rel. Anderson, v. Indus. Comm. (1980), 62 Ohio St. 2d 166, 16 O.O. 3d 199, 404 N.E. 2d 153.
In Anderson, supra, the court decided that the commission, in determining whether a claimant’s disability has been caused by the combined effect of two or more allowed conditions, may not consider and rely on a medical report in which the physician does not evaluate the combined effect of all the allowed conditions. Later, in State, ex rel. Hughes, v. Goodyear Tire & Rubber Co. (1986), 26 Ohio St. 3d 71, 74, 26 OBR 61, 64, 498 N.E. 2d 459, 462, it was recognized “that much confusion has resulted from this court's desire to insure that impairment evaluations be rendered by physicians who were aware of all relevant aspects of a claimant’s al*23lowed conditions.” As a result, we held that “reports which consider and impliedly accept all the allowed conditions relevant to the claim before rendering a final evaluation with respect to impairment are ‘some evidence’ to support a commission allowance or disallowance of a permanent total disability claim.” Id.
Subsequently, in State, ex rel. Rouch, v. Eagle Tool & Machine Co. (1986), 26 Ohio St. 3d 197, 26 OBR 289, 498 N.E. 2d 464, it was recognized that it was impracticable to require, through hypertechnical evidentiary rules, that physicians pretend to be specialists in all fields of medicine. We therefore modified Anderson, supra, and held that “* * * the Industrial Commission, in determining whether a claimant is disabled due to the combined effect of two or more allowed conditions, may base its finding upon the medical report of a physician who examines the claimant with regard to one of the allowed conditions and recognizes the existence of the other allowed condition(s) by referring to them in his report.” Id. at 199, 26 OBR at 291, 498 N.E. 2d at 467. We further held “that the commission, in making this disability determination, may consider and rely on a medical report in which an examining physician evaluates a claimant only with regard to the condition that relates to the physician’s particular area of expertise.” Id.
While I strongly adhere to the view that this court should not act as a super Industrial Commission by determining what is and is not credible evidence, State, ex rel. Case, v. Indus. Comm. (1986), 28 Ohio St. 3d 383, 390, 28 OBR 442, 448, 504 N.E. 2d 30, 37 (Locher, J., dissenting), I still believe that physicians in a multiple-conditions claim should at least indicate an awareness that other allowed conditions exist which might potentially influence their conclusions with respect to impairment.
Abandoning Anderson in its entirety may reaffirm the principle that we as a court should not interfere with the commission’s fact-finding function where there is relevant evidence to support the commission’s finding. However, it may lead to conclusions by physicians with respect to impairment that are incomplete' at best. The decisions which loosened the reins of Anderson were designed to meet our general obligation to construe the workers’ compensation laws in a remedial manner and place a wider range of evidence before the commission. Rouch at 199, 26 OBR at 291, 498 N.E. 2d at 467. Limited reports of physicians that fail to even marginally consider the “big picture” with respect to impairment may have adverse effects on these goals.